internal_revenue_service department of the treasury washington dc a a b contact person s i n telephone number in reference to datefeb employer_identification_number key district dear applicant this letter is in reply to the letter from your authorized representative in which you requested a ruling that sec_6033 a does not apply to you because substantially_all of the dues you receive from members is not deductible to such members without regard to sec_162 of the code you are an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 you state that you were established for the purpose of the code of providing representation and advocacy before state and federal governments on behalf of your state member hospitals that you receive institutional dues from for-profit hospitals not-for-profit hospitals and other hospitals county district state and federal and that you receive personal affiliate member dues from for-profit members and not-for-profit members you state you state that in the dues you received from exempt members those members who are treated by the service as satisfying the requirements of sec_6033 of the code exceeded of your total members’ dues revenue however you state that only approximately percent of your you project that total members’ dues was from exempt members based upon the existing ratio of exempt members to non- exempt members the percentage of members’ dues you will receive in future years from exempt members will vary between percent and percent of your total members’ dues in you state that it is your practice to mail annual notices to your members in november for the following calendar year’s dues your dues invoice mailed in date did not provide of the the disallowance notice described in sec_6033 e a code since in the dues you received from your exempt members exceeded percent of your total members’ dues revenue sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6033 of the code imposes reporting and notice requirements on tax-exempt organizations other than sec_501 organizations that incur lobbying and political_expenditures to which sec_162 applies nondeductible lebbying expenditures sec_6033 a of the code requires a tax-exempt_organization that pays or incurs nondeductible lobbying_expenditures to notify its members at the time the dues or other similar amounts are assessed or paid of its reasonable estimate of the portion of the dues that is allocable to those expenditures sec_6033 of the code in general imposes a tax where an organization elects not to provide the notices described in sec_6033 for any taxable_year or fails to include in such notices the amount allocable to expenditures to which sec_162 applies sec_6033 of the code provides that section a shall not apply to an organization which e establishes to the satisfaction of the secretary that substantially_all of the dues or other similar amounts paid_by persons to such organization are not deductible without regard to sec_162 sec_162 of the code provides that in general there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 of the code provides that in general no deduction shall be allowed under sec_162 paid_or_incurred in connection with a influencing_legislation any political campaign b participation in on behalf of office segments thereof with respect to elections legislative matters or referendums or executive branch official in an attempt to influence the official actions or positions of such official any candidate for public any attempt to influence the general_public or any direct communication with a covered or in opposition to or intervention in for any amount c d sec_162 provides that no deduction shall be allowed under sec_162 similar amounts paid_by the taxpayer to an organization which is exempt from tax under this subtitle which the organization notifies the taxpayer under sec_6033 is allocable to expenditures to which sec_162 applies for the portion of dues or other revproc_95_35 c b sets forth specific circumstances in which certain tax-exempt organizations are treated as meeting the requirements of sec_6033 of the code and provides guidance to other exempt_organizations regarding how they may establish that they satisfy the requirements of sec_6033 that organizations recognized by the service as exempt from taxation under sec_501 shall be treated as meeting the requirements of sec_6033 if more than percent of all annual dues or similar amounts are received from organizations described in sec_501 state governments local governments entities whose income is exempt from tax under or organizations exempt from tax under section sec_115 sec_501 other than sec_501 that are not veterans organizations and sec_501 and the revenue_procedure states revproc_95_35 also states that any exempt_organization i maintaining records ii notifying the service unless an organization complies with both of of the code may still establish that it satisfies the is described in sec_6033 on any form_990 is that is not treated as satisfying the requirements of sec_6033 requirements of sec_6033 by establishing that percent or more of the annual dues or similar amounts paid to the organization are not deductible without regard to sec_162 and that it return of organization exempt from income_tax that it required to file the above requirements it will not have established to the satisfaction of the service that it meets the requirements of sec_6033 organization may request a private_letter_ruling that substantially_all the annual dues or similar amounts paid to the organization are not deductible either directly or indirectly without regard to sec_162 favorable private_letter_ruling the organization must provide that service with evidence establishing that percent or more of all annual dues or similar amounts are not deductible either directly or indirectly without regard to sec_162 if an organization receives a favorable private_letter_ruling the service will not contest the organization’s entitlement to exemption under sec_6033 for a subsequent year so long as the character of the organization’s membership is the revenue_procedure states that an to receive a substantially_similar to its membership at the time of the ruling you have shown that substantially_all of the dues you receive from your members is not deductible either directly or indirectly to such members without regard to sec_162 based on the application of the code to the facts presented does in your ruling_request we rule that sec_6033 a accordingly you are not subject_to the not apply to you notification requirements of sec_6033 nor are you subject_to the tax imposed by sec_6033 this ruling is based on the understanding that there will be any no material changes in the facts upon which it such change should be reported to your key district_director because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent a copy of this ruling is being forwarded to your key records district_director is based except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that sec_6110 of the code provides that it requested it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely igned marcu sec_3 owens marcus s owens director exempt_organizations division
